DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
1. Claims 1, 4 and 18 have been amended.
2. Claims 3, 6, 7 and 20 have been cancelled.
3. In view of Applicant’s arguments, amendments and evidence, the scope of enablement rejection is withdrawn. 
4. Claims 1, 2, 4, 5 and 15-19 are examined in the instant application.

Claim Objections
Claims 16 and 19 objected to because of the following informalities: for consistency with the other recitations in the claims, the “ICAM-1” in claims 16 and 19 should be replaced with “ICAM1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 4, 5 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear. Claim 1 recites that pancreatic endoderm cells (PEC) comprise a cell population of CHGA-, NKX6.1+, PDX1+ pancreatic progenitor cells and PEC that are CHGA+ pancreatic endocrine cells. However it is not clear how pancreatic endocrine cells, which are terminally differentiated cells, such as β and α cells can also be pancreatic endoderm cells, which are a species of progenitor cells, which can form all four species of cells within the pancreatic islet. 
The specification on pg. 34 lines 20-24 teaches that the pancreatic endoderm cells express PDX1 and NKX6.1 and that endocrine cells express insulin, glucagon, somatostatin and PP. CHGA expression is only recited in Table 3 on pg. 65 and is known to be an endocrine marker. 
Further, the art teaches that PDX1/NKX6.1 expression occurs on pancreatic progenitors (AKA pancreatic endoderm) (see Fig. 3A, reproduced below, Russ et al., 2015, EMBO J., Vol. 34, pgs. 1759-1772).

    PNG
    media_image1.png
    150
    689
    media_image1.png
    Greyscale

 	Thus, it is not clear how the PEC transplanted in the claimed invention can also be endocrine cells, which are not a progenitor cell such as pancreatic endoderm cells.

Suggested Claim Language
A method of reducing natural killer (NK) cell-mediated cell lysis of transplanted pancreatic endoderm cells (PEC) in a diabetic human, comprising: 
transplanting a cell encapsulation device comprising PEC that are CHGA-, NKX6.1+, PDX1+, into a location in the diabetic human that permits host vascularization, 
wherein the function of at least one major histocompatibility complex (MHC) Class I gene and at least one NK cell activating ligand is disrupted or inhibited in the cell population, 
wherein one of the at least one MHC-Class I gene encodes for beta-2 microglobulin (B2M) and the at least one NK cell activating ligand comprises Intercellular Adhesion Molecule 1 (ICAM I), resulting in reduced binding of the NK cell activating ligand to a corresponding NK activating receptor, and the disruption or inhibition of the at least one MHC-Class I gene and the at least one NK cell activating ligand results in a reduction of the NK-cell mediated cell lysis of the transplanted PEC in the diabetic human,

Conclusion
No claims are allowed. The claims are free of the prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632